Title: From George Washington to Edward Snickers, 16 June 1774
From: Washington, George
To: Snickers, Edward



Sir,
Williamsburg, 16th June 1774

Inclosed you will receive Mr Hughes’s warrant (in his own right) for 2,000 acres of Land, the getting of which, at this time he must look upon as a very great favour, as the Governor has dispensed with two positive instructions to oblige him. He would not grant a Warrant for the other claim under Johnston. Hughes was very negligent in not sending the former Certificates granted him: I wish you would get in that which was given him by Colo. Byrd, as it will have a bad look, if it shou’d ever appear.
I got a Gentleman of my acquaintance, in Maryland, to mention his case to Governor Eden, who promised to have the matter enquired into, and do what he could for his relief: why it has not been done I cannot tell, but if my contributing twenty, or twenty five pounds to his relief will procure liberty to him, you may set me down for that sum, and I will pay it at any time when the subscription is full; but how he is to get over the other matter, of giving Maryland security for his good behaviour, I know not. You who are best acquainted with the circumstances of this case, can tell better than I. I am Sir Your humble Servt

G. Washington

